Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 1 of 26 PageID #: 6181



                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF TEXAS
                                    SHERMAN DIVISION

      EDWARD BUTOWSKY,                                    §
                                                          §
                   Plaintiff,                             §
                                                          §
      v.                                                  §   CASE NO. 4:19-CV-00180-ALM-KPJ
                                                          §
      MICHAEL GOTTLIEB, et al.,                           §
                                                          §
                   Defendants.

                              REPORT AND RECOMMENDATION
                           OF UNITED STATES MAGISTRATE JUDGE

           Pending before the Court are the following Motions:

           (1) Defendants Anderson Cooper (“Cooper”), Gary Tuchman (“Tuchman”), Kayvon
               Oliver Darcy (“Darcy”), and Tom Kludt’s (“Kludt”) (collectively, “CNN Individual
               Defendants”) Motion to Dismiss Plaintiff’s Third Amended Complaint for Lack of
               Personal Jurisdiction (“CNN Individual Defendants’ Motion”) (Dkt. 220), to which
               Plaintiff Edward Butowsky (“Plaintiff”) filed a response (Dkt. 228), and CNN
               Individual Defendants filed a reply (Dkt. 236);

           (2) Defendants Vox Media, Inc. (“Vox”) and Jane Coaston’s (“Coaston”) (together, “Vox
               Defendants”) Motion to Dismiss Third Amended Complaint for Lack of Personal
               Jurisdiction (“Vox Defendants’ Motion”) (Dkt. 221), to which Plaintiff filed a response
               (Dkt. 226), and Vox Defendants filed a reply (Dkt. 234); and

           (3) Defendant Alan Feuer’s (“Feuer”) Motion to Dismiss Third Amended Complaint for
               Lack of Personal Jurisdiction (“Feuer’s Motion”) (Dkt. 222), to which Plaintiff filed a
               response (Dkt. 230), and Feuer filed a reply (Dkt. 232).1

  The Court heard oral argument on the Motions. See Dkt. 247. Upon review of the pleadings, oral

  argument, and relevant law, the Court recommends that CNN Individual Defendants’ Motion

  (220), Vox Defendants’ Motion (Dkt. 221), and Feuer’s Motion (Dkt. 222) be GRANTED.




  1
    The Court will refer to CNN Individual Defendants’ Motion, Vox Defendants’ Motion, and Feuer’s Motion
  collectively as the “Motions.” The Court will refer to CNN Individual Defendants, Vox Defendants, and Feuer
  collectively as “Defendants.”

                                                      1
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 2 of 26 PageID #: 6182



                                              I.       BACKGROUND

           Plaintiff’s claims arise out of press coverage regarding several lawsuits involving Plaintiff

  and others in New York and Washington, D.C. See Dkt. 207. Specifically, Plaintiff alleges

  Defendants wrote or published defamatory articles and broadcasts about Plaintiff. See id. at 37–

  48.

           Plaintiff is a citizen of Texas and resides within the Eastern District of Texas. See id. at 4.

  Plaintiff acknowledges that no Defendant is a resident of Texas. See id. at 4–7.

           Defendant Cooper is a citizen of New York. See id. at 5. Plaintiff alleges the Court has

  jurisdiction over Cooper because he sold tickets for at least two live performances in Texas with

  Andy Cohen2 and “has a vested financial interest in expanding his program[, Anderson Cooper

  360,] into all states, including Texas.” Id. Plaintiff further alleges the Court has jurisdiction over

  Cooper because his program has “thousands of viewers in Texas, and he seeks to expand his

  audience there in order to sell more advertising there.” Dkt. 207 at 5.

           Defendant Tuchman is a citizen of Georgia. See id. at 6. Plaintiff alleges jurisdiction is

  proper over Tuchman because he “knew that [Plaintiff] lived and worked in Texas because CNN

  had previously and repeatedly reported that [Plaintiff] lived and worked in Texas.” Id.

           Defendant Darcy is a citizen of New York. See id. Plaintiff alleges the Court has

  jurisdiction over Darcy because he “knew that [Plaintiff] resided in Texas because [he] had

  previously described him as a ‘wealthy Texas businessman.’” Id.

           Defendant Kludt is a resident of New York. See id. Plaintiff alleges the Court has

  jurisdiction over Kludt because prior to the video at issue, Kludt “wrote a profile of [Plaintiff] that


  2
    It is undisputed that Cooper’s Texas performances were wholly unrelated to Plaintiff. See Dkt. 220-3 at 1–2. Plaintiff
  conceded at the Hearing that the Court does not have general jurisdiction over Cooper. Accordingly, Plaintiff
  abandoned his argument that Cooper’s two live performances with Andy Cohen establish jurisdiction over Cooper in
  this matter. See Dkt. 247.

                                                             2
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 3 of 26 PageID #: 6183



  noted [Plaintiff] started a wealth management firm ‘in the Dallas area.’” Dkt. 207 at 6. Plaintiff

  further alleges that Kludt “knew that [Plaintiff] was a Texas resident as of 2017 because he cited

  [Plaintiff’s] website and a lawsuit against [Plaintiff] in the 2017 profile, both of which reference

  the fact that [Plaintiff] lives in Texas and operates his business in Texas.” Id.

           Plaintiff alleges Defendant Vox is a media company headquartered in New York. See id.

  at 7. Plaintiff alleges the Court has jurisdiction over Vox because it publishes online and is

  “targeted to a national audience.” Id. Plaintiff further alleges Vox “operates an office in Austin,

  Texas and employs 19 people in Texas.”3 Id.

           Defendant Coaston is a citizen of Washington, D.C. See id. Plaintiff alleges jurisdiction is

  proper over Coaston because she “knew [Plaintiff] was a resident of Texas when she targeted

  [Plaintiff].” Dkt. 207 at 7. Plaintiff further alleges the lawsuits Coaston wrote about “mention the

  fact that [Plaintiff] is a Texas resident, and approximately 6 percent of the ‘clicks’ on Defendant

  Coaston’s stories were from Texas residents.” Id.

           Defendant Feuer is a citizen of New York. See id. at 7. Plaintiff alleges the Court has

  jurisdiction over Feuer because he “knew [Plaintiff] was a resident of Texas when he targeted

  [Plaintiff].” Id. Plaintiff further alleges “the very lawsuit [Feuer] wrote about . . . mentions the fact

  that [Plaintiff] is a Texas resident.”

           Plaintiff filed this action on March 12, 2019, alleging defamation, business disparagement,

  malicious prosecution, civil conspiracy, civil rights violations, and violations of New York

  Judiciary Law § 487 against twenty-two Defendants. See Dkt. 1. On March 3, 2020, the Court held

  a hearing regarding Plaintiff’s Motion for Leave to File Supplemental Complaint (Dkt. 192) and


  3
    Plaintiff conceded at the Hearing that the Court does not have general jurisdiction over Vox, and Vox provided the
  Court with affidavits of all of its Texas employees stating that they did not work on the articles at issue in this suit.
  Thus, at the Hearing, Plaintiff confirmed abandonment of his argument that Vox’s Texas office and employees support
  a finding of jurisdiction over Vox in this matter. See Dkt. 247.

                                                             3
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 4 of 26 PageID #: 6184



  deficiencies in the parties’ briefing on the pending motions to dismiss. See Minute Entry on March

  3, 2020. On March 4, 2020, the Court issued an Order (Dkt. 204) granting Plaintiff’s Motion for

  Leave to File Supplemental Complaint and denying as moot the pending motions to dismiss. On

  March 11, 2020, Plaintiff filed his Third Amended Complaint (Dkt. 207), and on April 1, 2020,

  Defendants filed the Motions. See Dkts. 220, 221, 222. The Court heard oral argument on the

  Motions on June 10, 2020 (the “Hearing”). See Dkt. 247.

                                     II.      LEGAL STANDARD

          Rule 12(b)(2) requires a court to dismiss a claim if it does not have personal jurisdiction

  over the defendant. Holmes v. New Logic Business Loans Inc., 2015 WL 12748311, at *1 (E.D.

  Tex. Oct. 7, 2015); FED. R. CIV. P. 12(b)(2). “When a court rules on a motion to dismiss for lack

  of personal jurisdiction without holding an evidentiary hearing, the party asserting jurisdiction is

  required to present facts sufficient to constitute a prima facie case of personal jurisdiction to satisfy

  its burden.” Duke Energy Int’l, L.L.C. v. Napoli, 748 F. Supp. 2d 656, 678 (S.D. Tex. 2010) (citing

  Central Freight Lines Inc. v. APA Transport Corp., 322 F.3d 376, 380 (5th Cir. 2003)); Alpine

  View Co. v. Atlas Copco A.B., 205 F.3d 208, 214 (5th Cir. 2000). “[O]n a motion to dismiss for

  lack of jurisdiction, uncontroverted allegations in the plaintiff’s complaint must be taken as true,

  and conflicts between the facts contained in the parties’ affidavits must be resolved in the

  plaintiff’s favor for purposes of determining whether a prima facie case for personal jurisdiction

  exists.” Bullion v. Gillespie, 895 F.2d 213, 217 (5th Cir. 1990). However, the Court need not

  “credit conclusory arguments, even if uncontroverted.” Panda Brandywine Corp. v. Potomac Elec.

  Power Co., 253 F.3d 865, 869 (5th Cir. 2001).

          Courts conduct a two-step inquiry when a defendant challenges personal jurisdiction. First,

  “the court must determine whether the forum state’s long-arm statute confers personal jurisdiction



                                                     4
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 5 of 26 PageID #: 6185



  over the defendant,” and second, the court must establish “whether the exercise of jurisdiction is

  consistent with due process under the United States Constitution.” Cunningham v. CBC

  Conglomerate, LLC, 359 F. Supp. 3d 471, 477 (E.D. Tex. 2019) (Mazzant, J.); Clemens v.

  McNamee, 615 F.3d 374, 378 (5th Cir. 2010). The Texas long-arm statute extends “to the

  constitutional limits;” thus, the Court need only consider “whether exercising personal jurisdiction

  over the defendant offends due process.” Clemens, 615 F.3d at 378 (citing Helicopteros

  Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 413–14 (1984)). The Due Process Clause of

  the Fourteenth Amendment permits a court to exercise personal jurisdiction over a non-resident

  defendant when the defendant (a) has “purposefully availed himself of the benefits and protections

  of the forum state by establishing minimum contacts with the forum state and (b) the exercise of

  jurisdiction over the defendant does not offend traditional notions of fair play and substantial

  justice.” Id.

                                         III.    ANALYSIS

          The Court begins by analyzing whether its exercise of personal jurisdiction over the non-

  resident Defendants satisfies due process. First, the Court will consider whether minimum contacts

  have been established. Second, if minimum contacts are found, the Court will consider whether

  the exercise of jurisdiction over Defendants satisfies fair play and substantial justice. See, e.g.,

  Cunningham, 359 F. Supp. 3d at 477.

          Minimum contacts may give rise to either general or specific jurisdiction. Burger King

  Corp. v. Rudzewicz, 471 U.S. 462 (1985); Lewis v. Fresne, 252 F.3d 352, 358 (5th Cir. 2001).

  General jurisdiction exists where the defendant’s contacts with the forum state are “so continuous

  and systematic as to render [the defendant] essentially at home in the forum State.” Daimler AG v.

  Bauman, 571 U.S. 117, 139 (2014). Specific jurisdiction arises where the defendant's contacts with



                                                   5
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 6 of 26 PageID #: 6186



  the forum “arise from, or are directly related to, the cause of action.” Revell v. Lidov, 317 F.3d

  467, 470 (5th Cir. 2002).

     A. GENERAL JURISDICTION

          In order for a court to have general jurisdiction over a non-resident defendant, the

  defendant’s contacts with the forum state must be so continuous and systematic that the defendant

  is “essentially at home” in the forum state. See Daimler AG, 571 U.S. at 137. The paradigm state

  in which an individual defendant is “at home” is the state of his domicile. See id. Domicile is

  generally the state in which the non-resident defendant lives and works, though courts also

  consider factors including “where the litigant exercises civil and political rights, pays taxes, owns

  real and personal property, has driver's and other licenses, maintains bank accounts, belongs to

  clubs and churches, has places of business or employment, and maintains a home for his family.”

  See Coury v. Prot, 85 F.3d 244, 251 (5th Cir. 1996). Generally, a corporation’s domicile “falls into

  two paradigmatic places: (1) the state of incorporation and (2) the state where it has its principal

  place of business.” Frank v. P N K (Lake Charles) L.L.C., 947 F.3d 331, 337 (5th Cir. 2020). It is

  “incredibly difficult” to establish general jurisdiction in a forum other than the one in which a

  defendant is domiciled. Monkton Ins. Servs., Ltd. v. Ritter, 768 F.3d 429, 432 (5th Cir. 2014). A

  non-resident defendant’s contacts with the forum state will only support a finding of general

  jurisdiction if the contacts are so substantial that the defendant is essentially at home in that state.

  See Perkins v. Benguet Consol. Min. Co., 342 U.S. 437, 448 (1952).

          In his Third Amended Complaint, Plaintiff generally asserts that the Court has jurisdiction

  over Defendants. See Dkt. 207 at 4. In his briefing on previous motions to dismiss before the Court,

  Plaintiff argued that the Court had both general and specific jurisdiction over Defendants. See

  Dkts. 135, 137, 139. In his response to the Motions, Plaintiff is silent as to general jurisdiction.



                                                     6
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 7 of 26 PageID #: 6187



  See Dkts. 226, 228, 230. At the Hearing, Plaintiff conceded that the Court does not have general

  jurisdiction over Defendants. See Dkt. 247.

         Consistent with Plaintiff’s concession, the Court finds general jurisdiction is not proper

  over any Defendant named herein. CNN Individual Defendants, Coaston, and Feuer do not live or

  work in Texas, do not own property in Texas, do not regularly transact business in Texas, and do

  not vote, file taxes, or hold any professional licenses in Texas. See Dkt. 220-2 at 1–2; Dkt. 220-4

  at 1–2; Dkt. 220-5 at 1–2; Dkt. 220-6 at 1–2; Dkt. 221 at 1–2; Dkt. 222-1 at 1–2. Lacking these

  connections, it cannot be said that CNN Individual Defendants, Coaston, and Feuer are at home in

  Texas. See Daimler AG, 571 U.S. at 137.

         While Plaintiff alleges that Cooper has transacted business through his two live

  performances in Texas, limited and infrequent business contacts such as Cooper’s limited speaking

  engagements do not constitute contacts with Texas “so systematic and continuous” as to give rise

  to general jurisdiction. See Helicopteros Nacionales, 466 U.S. at 416 (finding no general

  jurisdiction over company whose president traveled to Texas for contract negotiations, sent

  employees to training in Texas, accepted checks from Texas purchasers, and bought materials from

  Texas sellers); see also Chicky Tackle, LLC v. Vallentine, No. 6:18-CV-00063-RWS, 2018 WL

  4286186, at *3 (E.D. Tex. Sept. 7, 2018) (no general jurisdiction over fishing tournament organizer

  who hosted annual tournament in Texas); Willshire v. HK Mgmt., No. CIV.A. 3:04-CV-0090B,

  2004 WL 2974082, at *2 (N.D. Tex. Dec. 16, 2004) (no general jurisdiction over corporation that

  occasionally scheduled Aerosmith concerts in Texas). The Court finds these brief and infrequent

  appearances in Texas are not such that Cooper is essentially at home in Texas, and thus, subject to

  general jurisdiction in the state. See Daimler AG, 571 U.S. at 137.




                                                  7
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 8 of 26 PageID #: 6188



            Likewise, the facts as pled in the Complaint do not establish that the Court has general

  jurisdiction over Vox. As conceded by Plaintiff, Vox is neither headquartered nor incorporated in

  the state of Texas. See Dkt. 101 at 7; Dkt. 107 at 6. While Vox maintains a small office and some

  employees within the state, no facts have been alleged to support a finding that the contacts are so

  substantial as to support a finding of domicile in Texas. See Daimler AG, 571 U.S. at 139 (finding

  that the California court did not have jurisdiction over the defendant corporation with multiple

  California-based facilities and substantial sales in California because its contacts were not so

  “continuous and systematic” as to render the defendant at home in California). Thus, the Court

  concludes it may not exercise general jurisdiction over Vox.

     B. SPECIFIC JURISDICTION

            Specific jurisdiction exists when a nonresident defendant has purposefully directed

  contacts at the forum state and the alleged injury arises out of or relates to those contacts. See Walk

  Haydel & Assocs., Inc. v. Coastal Power Prod. Co., 517 F.3d 235, 243 (5th Cir. 2008). The relevant

  contacts are those the defendant himself creates with the forum state. See Walden v. Fiore, 571

  U.S. 277, 284 (2014); Clemens, 615 F.3d at 379. Only “the defendant's contacts with the forum

  [s]tate itself, not the defendant's contacts with persons who reside there” are relevant for this

  analysis. Walden, 571 U.S. at 285.

            Minimum contacts sufficient to confer specific jurisdiction exist when “the defendant's

  conduct and connection with the forum [s]tate are such that he should reasonably anticipate being

  haled into court there.” Clemens, 615 F.3d at 379; Panda Brandywine, 253 F.3d at 869. A

  defendant may reasonably anticipate being haled into court in the forum state when he “purposely

  avails himself of the privilege of conducting activities with the forum [s]tate.” Clemens, 615 F.3d

  at 379.



                                                    8
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 9 of 26 PageID #: 6189



          In a defamation case where the plaintiff alleges specific jurisdiction based on allegedly

  defamatory remarks published through the media, “the issue narrows to whether [the publication

  of the allegedly defamatory remarks] constituted purposeful availment such that [the defendant]

  could have reasonably anticipated being haled into a Texas court as a result of [the defendant’s]

  statements.” See id. “Specific jurisdiction for a suit alleging the intentional tort of libel exists for

  (1) a publication with adequate circulation in the state, [see] Keeton v. Hustler Magazine, Inc., 465

  U.S. 770, 773–74 (1984), or (2) an author or publisher who ‘aims’ a story at the state knowing that

  the ‘effects’ of the story will be felt there.” Fielding v. Hubert Burda Media, Inc., 415 F.3d 419,

  425 (5th Cir. 2005).

          As applied to the author of an allegedly defamatory article, the test for “purposeful

  availment” is set forth in Calder v. Jones, 465 U.S. 783, 789–90 (1984). See Fielding, 415 F.3d at

  425. Calder confers jurisdiction over an author who “aims” an article at the forum state knowing

  the “effects” of the article will be felt in the forum state. See Clemens, 615 F.3d at 379; Fielding,

  415 F.3d at 425; Calder, 465 U.S. at 789–90. In this Circuit, when the author’s sole relevant contact

  with the forum state is the published article, “the plaintiff seeking to assert specific personal

  jurisdiction . . . [must] show (1) the subject matter of and (2) the sources relied upon for the article

  were in the forum state.” Clemens, 615 F.3d at 380 (internal quotations omitted) (citing Revell,

  317 F.3d at 474 n.48). The “subject” prong of this test requires that the plaintiff’s activities in the

  forum state or the forum state itself is a “focus” of the article. See Herman v. Cataphora, Inc., 730

  F.3d 460, 465 (5th Cir. 2013); Clemens, 615 F.3d at 380; Fielding, 415 F.3d at 426–27. The

  “sources” prong of the test analyzes whether the article relied on sources from within the forum

  state that provided new and substantial disclosures or were more than marginally important to the

  article’s focus. See Fielding, 415 F.3d at 426.



                                                     9
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 10 of 26 PageID #: 6190



       1. U.S. Supreme Court and Fifth Circuit Precedent

           In response to each of the Motions, Plaintiff argues that Defendants “rely heavily on

   various Fifth Circuit cases interpreting Calder v. Jones, 465 U.S. 783 (1984), but all of those cases

   predate” Walden v. Fiore, 571 U.S. 277 (2014). Dkt. 226 at 2; see Dkt. 228 at 3; Dkt. 230 at 2. At

   the Hearing, Plaintiff clarified his position, arguing that Walden implicitly overruled the Fifth

   Circuit’s interpretation of Calder. See Dkt. 274. Plaintiff further argues that other circuits’ opinions

   suggest Walden clarified Calder in such a way that the Fifth Circuit’s “subject and sources”

   interpretation of Calder is no longer good law. See id.; Dkt. 226 at 2–4. Specifically, Plaintiff

   argues that, after Walden, “[t]he ‘crux’ of Calder, and the crux of the Court’s basis for jurisdiction

   over [Defendants], is the fact that the media defendants directed an intentional tort into another

   state, where [Plaintiff] lived and worked.” Id. at 3. Thus, Plaintiff argues that under Walden’s

   clarification of Calder, a defendant who allegedly defamed a plaintiff could reasonably be haled

   into court wherever the allegedly defamed plaintiff resides. See Dkt. 274.

           In Calder v. Jones, the Supreme Court held that the defendant writer and editor of an

   allegedly defamatory magazine article were subject to personal jurisdiction in California due to

   the defendants’ conduct related to California. See Calder, 465 U.S. at 789. Specifically, the Court

   noted that the allegedly defamatory article “was drawn from California sources, and the brunt of

   the harm . . . was suffered in California.” Id. at 788–89. The Court further noted that the magazine

   had its largest circulation in California and stated that “[i]n sum, California is the focal point both

   of the story and of the harm suffered.” Id. at 789–90. Thus, the Court held that the defendants

   “expressly aimed” their allegedly tortious conduct at California, such that jurisdiction was proper

   over the defendants in California. Id.




                                                     10
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 11 of 26 PageID #: 6191



           After Calder, the Fifth Circuit interpreted Calder’s test for specific jurisdiction in

   defamation claims in a line of cases beginning with Revell v. Lindov. See Revell, 317 F.3d at 467.

   In Revell, the Fifth Circuit held that, under Calder, the district court did not have jurisdiction over

   an out-of-state defendant who published allegedly defamatory information about the plaintiff

   because the article contained no reference to Texas or the plaintiff’s activities in Texas, and was

   not “expressly aimed” at Texas as distinguished from other states. See id. at 473. The Fifth Circuit

   concluded by holding that “the sources relied upon and activities described in an allegedly

   defamatory publication should in some way connect with the forum if Calder is to be invoked.”

   Revell, 317 F.3d at 474.

           Three years later, in Fielding v. Hubert Burda Media, Inc., the Fifth Circuit again

   interpreted Calder’s “effects” test. See Fielding, 415 F.3d at 425–28. In Fielding, the Fifth Circuit

   referred back to its Revell decision, holding: “to exercise specific jurisdiction in a libel action, the

   ‘aim’ of the plaintiff under the Calder test must be demonstrated by showing that (1) the subject

   matter of and (2) the sources relied upon for the article were in the forum state.” Id. at 426 (citing

   Revell, 317 F.3d at 474 & n.48). The Fifth Circuit concluded that the district court did not have

   jurisdiction over the defendant, who had published an allegedly defamatory article that focused on

   the plaintiff’s activities in Germany, had very little circulation in Texas, and relied on Texas

   sources only for biological and background information. See id. at 426–27.

           In 2010, the Fifth Circuit again interpreted Calder by applying its “subject and sources”

   test from Revell to determine whether a district court had specific jurisdiction over a defendant in

   a defamation case. See Clemens, 615 F.3d at 379–80. In Clemens, the Fifth Circuit held that the

   district court did not have jurisdiction over the non-resident defendant whose allegedly defamatory

   statements concerned the plaintiff’s out-of-state activities and were not specifically directed to the



                                                     11
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 12 of 26 PageID #: 6192



   residents of Texas, despite the defendant’s knowledge that the plaintiff resided within the forum

   state. See id. at 380.

           Subsequently, in Herman v. Cataphora, Inc., the Fifth Circuit, citing its decisions in

   Fielding and Clemens, held: “Even if the majority of the claimed harm is felt in the forum state,

   this court has declined to find personal jurisdiction when the statements focus on activities and

   events outside the forum state.” Herman, 730 F.3d at 465. In Herman, the Fifth Circuit held that

   the defendant’s allegedly defamatory statements focused on the plaintiffs’ involvement and

   activities related to a lawsuit in California, despite the lawsuit arising out of a contract entered for

   services in the forum state of Louisiana. See Herman, 730 F.3d at 465. While the plaintiffs made

   a prima facie showing that harm would be suffered in the forum state, the Fifth Circuit held that

   the district court lacked jurisdiction over the defendants because the statements did not focus on

   Louisiana and were not directed specifically at Louisiana residents. See id. at 466.

           One year after Herman, in Walden v. Fiore, the Supreme Court held that a district court in

   Nevada lacked personal jurisdiction over a Georgia police officer who allegedly wrongfully seized

   money from Nevada residents in a Georgia airport. See Walden, 571 U.S. at 279. In so holding,

   the Supreme Court rejected the Ninth Circuit’s finding that the defendant “expressly aimed” his

   submission of an allegedly false affidavit at Nevada by submitting the affidavit “with knowledge

   that it would affect persons with a ‘significant connection’ to Nevada.” Id. at 282.

           As part of its analysis, the Supreme Court discussed Calder. See id. at 286–88. In

   illustrating how the district court in Calder had jurisdiction, the Supreme Court stated:

           A forum State’s exercise of jurisdiction over an out-of-state intentional tortfeasor
           must be based on intentional conduct by the defendant that creates the necessary
           contacts with the forum.

           Calder v. Jones, 465 U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804, illustrates the
           application of these principles. . . .

                                                     12
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 13 of 26 PageID #: 6193




          We held that California's assertion of jurisdiction over the defendants was
          consistent with due process. Although we recognized that the defendants' activities
          “focus[ed]” on the plaintiff, our jurisdictional inquiry “focuse[d] on ‘the
          relationship among the defendant, the forum, and the litigation.’” Id., at 788, 104
          S.Ct. 1482 (quoting Shaffer, 433 U.S., at 204, 97 S.Ct. 2569). Specifically, we
          examined the various contacts the defendants had created with California (and not
          just with the plaintiff) by writing the allegedly libelous story.

          We found those forum contacts to be ample: The defendants relied on phone calls
          to “California sources” for the information in their article; they wrote the story
          about the plaintiff's activities in California; they caused reputational injury in
          California by writing an allegedly libelous article that was widely circulated in the
          State; and the “brunt” of that injury was suffered by the plaintiff in that State. 465
          U.S., at 788–789, 104 S.Ct. 1482. “In sum, California [wa]s the focal point both of
          the story and of the harm suffered.” Id., at 789, 104 S.Ct. 1482. Jurisdiction over
          the defendants was “therefore proper in California based on the ‘effects' of their
          Florida conduct in California.” Ibid.

          The crux of Calder was that the reputation-based “effects” of the alleged
          libel connected the defendants to California, not just to the plaintiff. The strength
          of that connection was largely a function of the nature of the libel tort. . . . In this
          way, the “effects” caused by the defendants' article—i.e., the injury to the plaintiff's
          reputation in the estimation of the California public—connected the defendants'
          conduct to California, not just to a plaintiff who lived there. That connection,
          combined with the various facts that gave the article a California focus, sufficed to
          authorize the California court's exercise of jurisdiction.

   Walden, 571 U.S. at 286–88.

          The Court finds that Walden is not inconsistent with the Fifth Circuit’s approach to specific

   jurisdiction for defamation claims. While Walden states that the reputation-based effects of a libel

   tort can connect a defendant with a forum state, the Supreme Court also emphasized the importance

   of the defendant’s additional forum contacts in Calder that “gave the article a California focus.”

   Walden, 571 U.S. at 288. Interpreting Calder to allow jurisdiction in a defamation case wherever

   the plaintiff suffers injury, as argued by Plaintiff, would render analysis of the defendant’s

   numerous forum contacts related to the defamatory article—as highlighted in both Calder and

   Walden—superfluous. Thus, the Court finds that the Fifth Circuit’s interpretation of Calder in


                                                    13
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 14 of 26 PageID #: 6194



   Revell and its progeny is consistent with Walden, as Walden does not afford specific jurisdiction

   over a defendant in a defamation case simply wherever a plaintiff can show injury.

           Plaintiff cites to circuits outside of the Fifth Circuit in arguing that Walden implicitly

   overruled Revell and its progeny. See Dkt. 226 at 3–4; Dkt. 228 at 4–5; Dkt. 230 at 3–4. However,

   these cases do not lead to such a conclusion. Rather, they highlight Calder’s emphasis on the

   defendant’s intentional contacts with the forum, such as use of forum sources and discussion of

   the plaintiff’s forum activities. See Curry v. Revolution Laboratories, LLC, 949 F.3d 385, 397 (7th

   Cir. 2020) (listing the Calder defendant’s forum contacts); Power Investments, LLC v. SL EC,

   LLC, 927 F.3d 914, 918 (6th Cir. 2019) (same); Estate of Klieman v. Palestinian Authority, 923

   F.3d 1115, 1125 (D.C. Cir. 2019) (“In glossing Calder’s ‘effects test,’ the Walden Court stressed

   defendants’ intentional contacts with the forum.”).

           The Eastern District of Texas has similarly interpreted Walden’s clarification of Calder. In

   Allergan, Inc. v. Actavis, Inc., the court stated:

           In Walden, the Supreme Court reiterated that the jurisdictional inquiry is “focused
           on the relationship among the defendant, the forum and the litigation.” Id. at 1123
           (internal citations and quotations omitted). The Court further warned that where the
           only basis for an assertion of specific personal jurisdiction was “defendant's
           relationship with a plaintiff or third party,” then such exercise is inconsistent with
           the requirements of due process. Id. Applying these principles, the Court concluded
           that the Nevada district court could not exercise jurisdiction over a Georgia police
           officer (Walden) who had “never traveled to, conducted activities within, contacted
           anyone in, or sent anything or anyone to Nevada.” Walden, 134 S.Ct. at 1124.

           The Court reconciled its Walden holding with its prior decision in Calder, by
           explaining that, “the crux of Calder was that the reputation-based ‘effects' of the
           alleged libel connected the defendants to California, not just to the plaintiff.” Id. at
           1123–24. Under Calder, as now clarified in Walden, “[t]he proper question is not
           where the plaintiff experienced a particular injury or effect but whether the
           defendant's conduct connects him to the forum in a meaningful way.” Id. at 1125.

   Allergan, Inc. v. Actavis, Inc., Case No. 2:14-CV-638, 2014 WL 7336692, at *5–6 (E.D. Tex. Dec.

   23, 2014) (Gilstrap, C.J.).

                                                        14
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 15 of 26 PageID #: 6195



           Additionally, in Sangha v. Navig8 ShipManagement Private Ltd., decided after Walden,

   the Fifth Circuit’s analysis of Walden and Calder is consistent with its analysis in Revell. See

   Sangha, 882 F.3d 96 (5th Cir. 2018). In Sangha, the Fifth Circuit held that the district court did

   not have personal jurisdiction over a non-resident corporate defendant who allegedly defamed the

   resident plaintiff. See id. at 99 n.1, 102. Similarly to Plaintiff in this case, the plaintiff in Sangha

   argued that the Calder “effects” test allowed the district court to exercise personal jurisdiction over

   the defendant because it committed an act “expressly aimed at work that [the plaintiff] was

   performing in and from Texas ports, . . . and the harm, including termination, was felt in Houston.”

   Id. at 103. In addressing this argument, the Fifth Circuit held:

           The Supreme Court recently clarified the form that forum contacts must take in
           intentional tort cases for the effects to be applicable, reiterating that mere injury to
           a forum resident is not a sufficient connection to the forum. Walden, 134 S.Ct. at
           1125. . . . The proper question is not whether [the plaintiff] experienced an injury
           or effect in a particular location, but whether [the defendant’s] conduct connects it
           to the forum in a meaningful way. [The plaintiff’s] presence in the Gulf of
           Mexico/Port of Houston is largely a consequence of his relationship with the forum,
           and not of any actions [the defendant] took to establish contacts with the forum.

   Id. at 103–04 (emphasis in original). Accordingly, the Court rejects Plaintiff’s argument. The

   “subject and sources” interpretation of Calder employed in Revell, Fielding, Clemens, and Herman

   is the proper test for determining personal jurisdiction in defamation cases and is consistent with

   Walden’s analysis of Calder.

      2. Calder Subject and Sources Analysis

           The Court will now analyze whether the allegedly defamatory publications at issue give

   rise to personal jurisdiction over each Defendant as laid out in Revell.

           a.      CNN Individual Defendants

           Plaintiff alleges personal jurisdiction is proper over CNN Individual Defendants because

   “they participated in intentional torts that were designed to hurt the Plaintiff in Texas,” and they

                                                     15
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 16 of 26 PageID #: 6196



   knew Plaintiff was a resident of Texas. See Dkt. 207 at 4, 6. Specifically, Plaintiff alleges Tuchman

   made defamatory statements about Plaintiff during Cooper’s show, which was broadcast on CNN

   on March 27, 2018 (the “Tuchman Segment”), and Plaintiff alleges his name was mentioned

   during Cooper’s show. See id. at 39–40. Plaintiff alleges Darcy wrote two defamatory articles

   about Plaintiff that mention him by name (the “Darcy Articles”). See id. at 38. Plaintiff alleges

   Kludt produced a defamatory “propaganda video” that was featured in a CNN web story (the

   “Kludt Video”). See id. at 38–39. Plaintiff alleges Cooper aired the allegedly defamatory Tuchman

   Segment on his CNN show, and conducted an interview with Michael Gottlieb (“Gottlieb”) in

   which both Cooper and Gottlieb made defamatory statements about Plaintiff and referred to him

   by name and as a “Texas businessman.”4 See id. at 40.

              Upon review of the Kludt Video and Tuchman Segment, Plaintiff is never mentioned by

   name; however, the Kludt Video appears on the same web page as the Darcy Article, which

   references Plaintiff by name. See Dkt. 220-1 at 4, 6, 7.

              i.       Subject Prong

              Under the facts as pled, the Court cannot exercise specific jurisdiction over CNN Individual

   Defendants, as Texas is not the focus of the allegedly defamatory publications. To satisfy the

   Calder “subject” prong, the allegedly defamatory communications must focus on the forum state

   itself and Plaintiff’s activities within that state. See Clemens, 615 F.3d at 380. Even assuming CNN

   Individual Defendants knew Plaintiff was a Texas resident, Kludt and Tuchman did not mention

   Texas or Plaintiff by name in the Kludt Video and Tuchman Segment, but instead, discussed

   activities taking place in other states, including investigations based in Washington, D.C., and the

   publication and retraction of news stories by media organizations based in New York and



   4
       Plaintiff is not bringing a defamation claim against Cooper based on Gottlieb’s statements. See Dkt. 229 at 7 n.1.

                                                               16
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 17 of 26 PageID #: 6197



   Washington, D.C. While Cooper’s interview with Gottlieb and the Darcy Articles contain

   references to Plaintiff by name, as well as his Texas residency, the interview and Darcy Articles

   similarly focused on activities taking place in other states, including the filing of lawsuits in New

   York, investigations based in Washington, D.C., and the publication and retraction of news stories

   by media organizations based in New York and Washington, D.C.

          Plaintiff does not allege that any of CNN Individual Defendants’ allegedly defamatory

   publications have any connection to Texas other than Plaintiff’s Texas residency. See Walden, 571

   U.S. at 290 (“Calder made clear that mere injury to a forum resident is not a sufficient connection

   to the forum.”). While Plaintiff argues CNN Individual Defendants’ publications focus on

   Plaintiff’s “concoction” of a “conspiracy theory,” which is activity that must have occurred in

   Plaintiff’s home state of Texas, the Court is unpersuaded by this argument. Plaintiff’s argument

   that he “concocted” any alleged conspiracy theory in Texas would not necessarily show that the

   CNN Individual Defendants chose to aim the publications at Texas, as the CNN Individual

   Defendants either did not know of the Texas connection to this activity or declined to make it a

   focus of the publications by mentioning Texas in any capacity other than as Plaintiff’s residency.

   See Fielding, 415 F.3d at 425. Further, CNN Individual Defendants did not describe any specific

   activities associated with a “concoction” of a “conspiracy theory” that Plaintiff alleges would have

   necessarily occurred in Texas. Since Texas was not mentioned in any of CNN Individual

   Defendants’ publications in connection to a “concoction” of a “conspiracy theory,” CNN

   Individual Defendants did not make Texas the focus of the publications sufficient to satisfy the

   subject prong of a Calder analysis. See Clemens, 615 F.3d at 380; Fielding, 415 F.3d at 425 (“Our

   Circuit has underscored the importance of the direction of defendants' action in the scheme of

   purposeful availment.”). Hence, Texas is not the focus of any of CNN Individual Defendants’



                                                    17
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 18 of 26 PageID #: 6198



   publications under Calder. See Fielding, 415 F.3d at 427 (“[P]laintiff's mere residence in the forum

   state is not sufficient to show that the defendant had knowledge that effects would be felt there; a

   ‘more direct aim is required.’”) (quoting Revell, 317 F.3d at 476).

           ii.       Sources Prong

           Under the sources prong of the Calder analysis, Plaintiff does not allege that Cooper, Kludt,

   or Tuchman relied upon or consulted any Texas source in compiling their video and broadcasts.

   See Dkt. 207 at 38–40. Absent any allegation by Plaintiff to the contrary, the Court concludes that

   Cooper, Kludt, and Tuchman did not rely upon Texas sources in developing the allegedly

   defamatory broadcasts and video. Thus, the “sources” prong of the Calder analysis is not satisfied

   as to Cooper, Kludt, or Tuchman.

           As to Darcy, Plaintiff alleges that he spoke to Darcy “by telephone and emailed him

   evidence” prior to the publication of the Darcy Articles; however, Plaintiff alleges Darcy “ignored

   all of that evidence” in the Darcy Articles. See id. at 38. Upon review of the Darcy Articles, each

   article references an interview with Plaintiff and quotes Plaintiff directly on his thoughts about the

   pending lawsuits against him. See Dkt. 220-1 at 4–5, 9–10, 12–13. Specifically, the first Darcy

   Article states:

           [Plaintiff] told CNN Tuesday night that he did not “understand this lawsuit at all.”

           “This whole thing has caused unbelievable damage to my life and my family,” he
           said. “And the idea that somebody has capitalized is ridiculous. It just doesn’t make
           any sense to me.”

   Id. at 5. The second Darcy Article quoted Plaintiff as telling a reporter, “Nobody else in the world

   would find it remotely interesting except you and CNN.” Id. at 10. Plaintiff is further quoted as

   wanting to know “how many more family members” of Seth Rich wanted to sue him. Id. In the

   last Darcy Article, Darcy states the following:



                                                     18
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 19 of 26 PageID #: 6199



            When previously asked about the lawsuit, [Plaintiff] told CNN he had no idea what
            Aaron Rich was “talking about” and asked, “I have nothing else to say, other than
            how many more family members do the Riches have that want to sue me?”

   Id. at 13.

            Under the sources prong, the Court must consider whether “the sources relied upon for the

   article were in the forum state.” Fielding, 415 F.3d at 426 (emphasis added). In Fielding, the Fifth

   Circuit held that use of forum state sources which “led to no new substantial disclosures and

   supplied little more than the biographical backdrop for their story’s protagonist” were not enough

   to confer jurisdiction when the subject of the article was the plaintiff’s activities outside of the

   forum state. Id. The Fifth Circuit wrote that while forum sources were used in drafting the allegedly

   defamatory articles, “the clear thrust of the articles,” an affair involving a Texas citizen that

   occurred in Germany, “shows the marginal importance of this Texas research.” Id. Here, Plaintiff

   fails to allege that Darcy actually relied on any Texas sources in publishing the Darcy Articles. See

   Dkt. 207 at 38. The one Texas source alleged regarding the Darcy Articles—Plaintiff’s own

   statements5—all concern lawsuits in New York and Washington, D.C. See Dkt. 220-1 at 5, 10, 13.

   The Court finds these statements by Plaintiff, similar to the Texas sources in Fielding, were

   “merely collateral to the focus of the articles.” Fielding, 415 F.3d at 427. Therefore, the sources

   prong of the Calder analysis is not satisfied as to Darcy.

            Because the Court finds that Plaintiff has not satisfied the subject or the sources prongs of

   the Calder analysis, and has not alleged facts showing other sufficient minimum contacts between

   CNN Individual Defendants and Texas, Plaintiff has failed to make a prima facie case that CNN

   Individual Defendants established minimum contacts with Texas.



   5
     It is unclear to the Court whether these statements made by Plaintiff occurred during Plaintiff’s telephone call with
   Darcy, see Dkt. 207 at 38, or if Plaintiff made these statements while appearing on a CNN broadcast, as described in
   the CNN Individual Defendants’ Motion. See Dkt. 220 at 10.

                                                             19
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 20 of 26 PageID #: 6200



          b.      Vox Defendants

          Plaintiff alleges personal jurisdiction is proper over Vox Defendants because “they

   participated in intentional torts that were designed to hurt the Plaintiff in Texas,” and they knew

   Plaintiff was a resident of Texas. See Dkt. 207 at 4, 6. Specifically, Plaintiff alleges Coaston

   published defamatory statements about Plaintiff in two articles posted on Vox’s website, wherein

   Plaintiff is mentioned by name. See id. at 42–45. Plaintiff alleges Coaston knew Plaintiff was a

   Texas resident because the lawsuits she wrote about mention his Texas residency. See id. at 7.

          i.      Subject Prong

          Even if Coaston knew Plaintiff lived in Texas, an author’s knowledge that her article’s

   subject resides in the forum state alone does not establish that Texas is the focus of the article. See

   Clemens, 615 F.3d at 380 (finding Texas was not the focus of the athletic trainer’s statements that

   he injected a Texas-resident athlete with steroids in other states, though the trainer knew the athlete

   was a resident of Texas, when Texas was not mentioned in the resulting article). The key to

   purposeful availment pursuant to Calder is the defendant’s choice—in writing about the forum

   state—to aim the article at the state. See Calder, 465 U.S. at 789; Fielding, 415 F.3d at 427.

   Because Coaston did not mention Texas in her articles, and instead discussed activities taking

   place in other states, including the filing of lawsuits in New York, investigations based in

   Washington, D.C., and the publication and retraction of news stories by media organizations based

   in New York and Washington, D.C., Texas is not the focus of the articles pursuant to Calder. See

   Fielding, 415 F.3d at 427.

          Similar to his response to CNN Individual Defendant’s Motion, Plaintiff argues the Vox

   Defendants’ articles focus on Plaintiff’s participation in a “conspiracy theory,” which Plaintiff

   must have done in his home state of Texas. See Dkt. 226 at 5. As stated above, the Court is not



                                                     20
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 21 of 26 PageID #: 6201



   persuaded by this argument, as it does not illustrate that Vox Defendants chose to aim the articles

   at Texas, as Texas is not mentioned in the articles while other states are. See Fielding, 415 F.3d at

   425. Since Texas was not mentioned in Coaston’s articles in any capacity, Vox Defendants did not

   make Texas the clear focus of the articles sufficient to satisfy the subject prong of a Calder

   analysis. See Clemens, 615 F.3d at 380; Fielding, 415 F.3d at 425.

           ii.      Sources Prong

           Under the sources prong of the Calder analysis, Plaintiff does not allege that Coaston relied

   upon or consulted any Texas source in compiling her stories. See Dkt. 207 at 7. Coaston asserts

   she did not consult any Texas source. See Dkt. 221-1 at 2. Absent any allegation by Plaintiff to the

   contrary, the Court finds no basis on which to find that Coaston relied upon Texas sources in

   developing the allegedly defamatory articles. Thus, the “sources” prong of the Calder analysis is

   not satisfied.

           Because the Court finds that Plaintiff has not satisfied the subject or the sources prongs of

   the Calder analysis, and has not alleged facts showing other sufficient minimum contacts between

   Vox Defendants and Texas, Plaintiff has not made out a prima facie case that Vox Defendants

   have minimum contacts with Texas.

           c.       Defendant Feuer

           In the case at hand, only Feuer’s own contacts with Texas, not those of his employer,

   Defendant The New York Times Company, are relevant to the Court’s analysis of whether it may

   exercise specific jurisdiction over Feuer. See Clemens, 615 F.3d at 379.

           Similar to the forgoing parties above, Plaintiff alleges personal jurisdiction is proper over

   Feuer “because Mr. Feuer knew [Plaintiff] was a resident of Texas when he targeted [Plaintiff],”

   and “[t]he very lawsuit that Mr. Feuer wrote about . . . mentions the fact that [Plaintiff] is a Texas



                                                    21
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 22 of 26 PageID #: 6202



   resident.” Dkt. 101 at 7. Notably, at the Hearing, Plaintiff conceded that if Walden did not

   implicitly overrule Revell and its progeny (which this Court finds to be true), the Court likely does

   not have jurisdiction over Feuer. See Dkt. 274.

          i.      Subject Prong

          As discussed above, even assuming Feuer knew Plaintiff lived in Texas, an author’s

   knowledge that his article’s subject resides in the forum state is not sufficient to show the author

   intended the forum state to be a focus of the article when the forum state is not mentioned in the

   article while other states are. See Clemens, 615 F.3d at 380. Instead, to satisfy the Calder “subject”

   prong, the allegedly defamatory article must focus on the forum state itself and Plaintiff’s activities

   within that state. See Clemens, 615 F.3d at 380. As Feuer chose not to mention Texas in the article

   and instead discussed activities taking place in other states, including the filing of lawsuits in New

   York, investigations based in Washington, D.C., and the publication and retraction of news stories

   by media organizations based in New York and Washington, D.C., the focus of the article is clearly

   not Texas or Plaintiff’s activities therein. See Fielding, 415 F.3d at 427.

          ii.     Sources Prong

          Under the sources prong of the Calder analysis, Plaintiff does not allege Feuer relied upon

   or consulted any Texas source in compiling his article. See Dkt. 207 at 7. Feuer confirms that he

   did not consult any Texas source. See Dkt. 222-1 at 2. Accordingly, the Court finds no basis to

   find that Feuer relied upon Texas sources in developing the allegedly defamatory articles. Thus,

   the “sources” prong of the Calder analysis is not satisfied.

          Because the Court finds Plaintiff has not satisfied the subject or the source prongs of the

   Calder analysis and has not alleged facts showing other sufficient minimum contacts between

   Feuer and Texas, Plaintiff has not presented a prima facie case that Feuer established minimum



                                                     22
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 23 of 26 PageID #: 6203



   contacts with Texas. Thus, Plaintiff has failed to establish specific jurisdiction as to any of the

   Defendants.

      3. Keeton Adequate Circulation Analysis

          Courts may exercise specific jurisdiction over a nonresident defendant in a libel suit when

   the allegedly libelous publication has adequate circulation within the forum state under Keeton v.

   Hustler Magazine. In Keeton, the Supreme Court held that jurisdiction was proper in New

   Hampshire over a defendant magazine that published an allegedly libelous article nationally

   because the defendant magazine had “continuously and deliberately exploited the New Hampshire

   market,” and thus, “must reasonably anticipate being haled into court there in a libel action based

   on the contents of its magazine.” Keeton, 465 U.S. at 781.

      a. Defendant Cooper

          Plaintiff argues that Cooper “has a vested financial interest in expanding the reach of

   Anderson Cooper 360 into all fifty states, including Texas,” and “the harm he caused [] Plaintiff

   is directly related to the fact that his program . . . deliberately reaches the Texas market.” Dkt. 228

   at 7–8. However, Plaintiff does not allege that Cooper targeted Texas more than any other state

   under the Calder analysis. Plaintiff appears to argue that specific jurisdiction is proper over Cooper

   under Keeton v. Hustler Magazine, due to his status as a producer for Anderson Cooper 360. See

   Dkt. 228 at 7–8. The Supreme Court in Keeton made clear that its analysis did not apply to

   individual employees. See Keeton, 465 U.S. at 781 n.13 (noting that “each defendant’s contacts

   with the forum State must be assessed individually” and a finding of jurisdiction over the defendant

   magazine did not lead to an automatic finding of jurisdiction over the individual defendant who

   was the magazine’s publisher, editor, and owner). Other jurisdictions have found that a plaintiff

   must allege more than just that a defendant hosts a national broadcast or manages a national



                                                     23
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 24 of 26 PageID #: 6204



   broadcasting company in order for a court to have specific jurisdiction under Keeton. See Norman

   v. B.E.T. Television, Case No. 2:16-CV-113 RLM, 2016 WL 3881184, at *3–4 (N.D. Ind. July 18,

   2016) (holding that the court lacked jurisdiction over the defendant who was a host of a “nationally

   syndicated talk show” and the defendant who was the president of programming for B.E.T).6

   Therefore, the Court declines to apply Keeton’s test for jurisdiction to Cooper’s contacts, as pled

   here.

       b. Defendant Vox

            Plaintiff likewise argues that specific jurisdiction is proper because Vox took advantage of

   the Texas market, and thus, this case is similar to Keeton v. Hustler Magazine, Inc. Dkt. 226 at 7.

   The Fifth Circuit has distinguished between the publication of magazines and rendering an article

   accessible online. See Revell, 317 F.3d at 475 (“[M]ore than simply making the news article

   accessible to [residents of the forum state] by defendants’ posting of the article on their internet

   sites was needed for assertion of jurisdiction: ‘The [defendants] must, through the Internet

   postings, manifest an intent to target and focus on [forum state] readers.’”) (quoting Young v. New

   Haven Advocate, 315 F.3d 256, 262 (4th Cir. 2002)). Further, Vox provided undisputed evidence

   to the Court that approximately six percent of the views on Coaston’s articles came from Texas

   users, which is disproportionately less than Texas’ percentage of the total population of the


   6
     In Plaintiff’s responses to the Motions, Plaintiff argues TV Azteca v. Ruiz, a Texas Supreme Court case, should
   control the Court’s analysis. See Dkt. 226 at 5–7; Dkt. 228 at 6–7; Dkt. 230 at 5–6 (discussing TV Azteca v. Ruiz, 490
   S.W.3d 29, 48–49 (Tex. 2016)). However, “federal courts are not bound by state court determinations of what the
   Constitution requires.” Southwest Offset, Inc. v. Hudco Publ’g Co., 622 F.2d 149, 152 (5th Cir. 1980). Even if the
   Court were to analyze whether TV Azteca supports a finding of jurisdiction over Cooper under Keeton, this case is
   distinguishable. In TV Azteca, the Texas Supreme Court found that jurisdiction over defendant television broadcasters
   was proper under Keeton due to the evidence provided by the plaintiff that the defendants “continuously and
   deliberately exploited the [Texas] market.” TV Azteca, 409 S.W.3d at 52. Specifically, the Texas Supreme Court
   pointed to “[t]he evidence that Petitioners physically ‘entered into’ Texas to produce and promote their broadcasts,
   derived substantial revenue and other benefits by selling advertising to Texas businesses, and made substantial efforts
   to distribute their programs and increase their popularity in Texas.” Id. No such specific allegations have been made
   here, as Plaintiff merely alleges that he “has a vested financial interest in expanding the reach of Anderson Cooper
   360 into all fifty states, including Texas,” and Cooper made two public appearances in Texas wholly unrelated to the
   allegedly defamatory articles. Dkt. 228 at 7–8.

                                                            24
Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 25 of 26 PageID #: 6205



   country. See Dkt. 221-4 at 2; Dkt. 226 at 7. Mere online availability of the articles in Texas does

   not subject Vox to specific jurisdiction in Texas when, pursuant to Calder, the articles themselves

   do not focus on Texas. See Revell, 317 F.3d at 475; Clemens, 615 F.3d at 379–80; Fielding, 415

   F.3d at 425.

       C. FAIR PLAY AND SUBSTANTIAL JUSTICE

              For the reasons set forth above, the Court finds that exercising personal jurisdiction over

   Defendants would violate traditional notions of fair play and substantial justice. See Fielding, 415

   F.3d at 427–28 (finding that “focusing attention not on where the alleged tortfeasor directed its

   activity, but on where the victim could identify tangential harms” contravenes “traditional notions

   of fair play”). The fair play and substantial justice factors include: “(1) the defendant’s burden; (2)

   the judicial state’s interests; (3) the plaintiff’s interest in convenient and effective relief; (4) the

   judicial system’s interest in efficient resolution of controversies; and (5) the state’s shared interest

   in furthering social policies.” Busch v. Viacom Int’l, Inc., 477 F. Supp. 2d 764, 771 (N.D. Tex.

   2007). Forcing Defendants, all non-residents of Texas who have no meaningful contacts with

   Texas, to defend a lawsuit in Texas when the Court finds that Defendants did not purposefully aim

   any conduct at Texas as compared to any other state would impose an unjustified and

   unconstitutional burden on each Defendant. See id. at 773 n.5. Thus, the Court finds that exercising

   personal jurisdiction over Defendants would violate traditional notions of fair play and substantial

   justice.

                                       IV.    RECOMMENDATION

              For the foregoing reasons, the Court recommends that CNN Individual Defendants’ Motion

   (220), Vox Defendants’ Motion (Dkt. 221), and Feuer’s Motion (Dkt. 222) be GRANTED.




                                                      25
    Case 4:19-cv-00180-ALM-KPJ Document 253 Filed 07/16/20 Page 26 of 26 PageID #: 6206



              Within fourteen (14) days after service of the magistrate judge’s report, any party may

       serve and file written objections to the findings and recommendations of the magistrate judge. 28

       U.S.C. § 636(b)(1)(C).

              A party is entitled to a de novo review by the district court of the findings and conclusions

       contained in this report only if specific objections are made, and failure to timely file written

       objections to any proposed findings, conclusions, and recommendations contained in this report

       shall bar an aggrieved party from appellate review of those factual findings and legal conclusions

       accepted by the district court, except on grounds of plain error, provided that the party has been

.      served with notice that such consequences will result from a failure to object. Id.; Thomas v. Arn,

       474 U.S. 140 (1985); Douglass v. United Servs. Auto Ass’n, 79 F.3d 1415, 1417 (5th Cir. 1996)

       (en banc), superseded by statute on other grounds, 28 U.S.C. § 636(b)(1) (extending the time to

       file objections from ten (10) to fourteen (14) days).

               So ORDERED and SIGNED this 16th day of July, 2020.




                                                      ____________________________________
                                                      KIMBERLY C. PRIEST JOHNSON
                                                      UNITED STATES MAGISTRATE JUDGE




                                                        26
